DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/06/2020 has been entered.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 14-22 directed to an invention non-elected without traverse. 
Accordingly, claims 14-22 been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments that it would not be obvious to combine Qtaishata and US 2010/0224555 A1 by E. Hoek et al. (“Hoek”) because the membrane of Hoek is 
For analogous rationale, the Obvious Double Patenting rejection is also withdrawn. 
As to independent claim(s) 1, M. Qtaishata et al., Preparation and characterization of novel hydrophobic/hydrophilic polyetherimide composite membranes for desalination by direct contact membrane distillation, Journal of Membrane Science 327 (2009) 264–273 is considered to be the nearest prior art, but Qtaishata does not teach nor fairly suggest wherein:
the hydrophilic layer further comprises inorganic nano-particles selected from the group consisting of copper oxide, boron nitride, aluminum nitride, aluminum, iron and silicone carbide; and
where the product is made by a phase inversion process including:
(i) dispersing the inorganic nano-particles in the solution to form a polymer-inorganic dispersion; and
(iii) allowing or causing the inorganic nano-particles to migrate toward the second main surface of the flat sheet membrane; and the vapor permeate fluxes claimed; and
a content of the inorganic nano-particles in the polymer-inorganic dispersion is from 1 wt% to 5 wt% when a total weight of the poly-mer-inorganic dispersion is considered to be 100 wt%;
the composite mixed matrix membrane is configured to have a vapor permeate flux of at least 0.35 x10-6 m/s for distilled water solution at a mean temperature of 25 °C when copper oxide is the inorganic nanoparticle,
the composite mixed matrix membrane is configured to have a vapor permeate flux of at least 0.35 x 10-6 m/s for distilled water solution at a mean temperature of 25 °C when boron nitride is the inorganic nanoparticle,
-6 m/s for distilled water solution at a bulk solution feed temperature of 40 °C when iron is the inorganic nanoparticle,
the composite mixed matrix membrane is configured to have a vapor permeate flux of at least 0.35 x 10-6 m/s for distilled water solution at a bulk solution feed temperature of 40 °C when Aluminum is the inorganic nanoparticle, and
the composite mixed matrix membrane is configured to have a vapor permeate flux of at least 0.35 x 10-6 m/s for distilled water solution at a bulk solution feed temperature of 40 °C when silicon carbide is the inorganic nanoparticle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./ Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773